UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2014 Date of reporting period:April 30, 2014 Item 1. Reports to Stockholders. LOGAN CAPITAL FUNDS Logan Capital Large Cap Growth Fund Annual Report April 30, 2014 Table of Contents Letter to Shareholders 3 Investment Highlights 10 Sector Allocation of Portfolio Assets 12 Schedule of Investments 13 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to the Financial Statements 21 Report of Independent Registered Public Accounting Firm 31 Expense Example 32 Notice to Shareholders 34 Management 35 Approval of Investment Advisory and Sub-Advisory Agreements 38 Privacy Notice 43 Dear Shareholders, We are pleased to provide you with the Logan Capital Large Cap Growth Fund (the “Fund”) Annual Letter for the twelve month period ending April 30, 2014. In the past fiscal year, investors have faced a myriad of opportunities and challenges reflective of the frequent swings in sentiment regarding the health of the stock market and the U.S. economy. There has been no shortage of events capturing the attention of investors and influencing financial markets this year.Among these were the Polar Vortex with its record-setting temperatures and snowfalls, other wild weather patterns including floods, drought and wild fires, political concerns ranging from efforts to repeal “Obamacare” to Russia’s invasion of Crimea, the U.S.’s new role as an energy exporter for the first time in 50+ years, a new Federal Reserve Board (the “Fed”) Chairperson and projections of the impact of the Fed’s taper. This period as a whole – in this 5th year of the current bull market – saw the markets and the U.S. economy continue to improve, albeit at a plodding pace. All three major U.S. indices turned in solid double digit returns. However, this strength masked the market’s multiple and tumultuous gyrations, including two corrections in the S&P 500® Index, both of 5.8%. Fortunately, seasoned investors continue to recognize that these are volatile times and that gyrations are to be expected as history has shown that the typical bull market has – on average – had pullbacks of 5%+ about every 6 months. Logan Capital Large Cap Growth Fund Performance comments For the fiscal year ending April 30, 2014, the Logan Large Cap Growth Mutual Fund returned 20.47% compared to the Russell 1000 Growth index which returned 20.66%.The Fund outperformed the Russell 1000 Growth Index in each of the first three quarters of the fiscal year, but in spring of 2014 the market had a sudden turn of sentiment against the names that had done so well in 2013. At the wire, the Russell 1000 Growth Index eked out a 4th quarter surge and ended up beating the Logan Capital Large Cap Growth Fund by a nose at the finish line for the fiscal year ended April 30, 2014.In a photo-finish, the Russell 1000 Growth Index was up 20.66% versus the Fund’s 20.47% (net of fees and expenses) for the fiscal year. The best sectors for the fiscal year for the Fund were Consumer Discretion, Information Technology and Industrials.Not surprisingly, these are the three most heavily weighted sectors in the Fund, all of which are overweight versus the Russell 1000 Growth Index. Consumer Discretion and Information Technology generated contributions to overall portfolio returns that were considerably greater than those sectors contributed to the Russell 1000 Growth Index.The Industrials generated essentially equal returns for both the Fund and the Russell 1000® Growth Index. At the other end of the scale, the detractors to the Fund (versus the Russell 1000 Growth Index) came from Financials, Consumer Staples and Energy.Despite positive 3 performance in these sectors, the Fund’s weightings were significantly smaller than the Russell 1000 Growth Index weightings. As a result, these three bottom sectors had relatively little beneficial contribution to the overall Fund performance. Quarter-by-Quarter review of the market and economic highlights of the past twelve months: Fiscal Year 1st Quarter – Recap – end date July 31, 2013 The U.S. economy continued its sluggish growth again this quarter. While not back to the free spending ways of years ago, consumers have continued to spend. Similarly, businesses are slowly beginning to invest – but at a slower rate than we expected. All things considered, the economy and the equity markets performed better than many expected in the face of higher taxes and slower government spending. Our team came into the quarter looking for the economy to continue to improve. We do not think the limited restraint will push the U.S. economy into recession and so far, that has been the case. The continuation of the slow recovery introduced the uncertainty of how the Federal Reserve Board will begin to be less accommodative and unwind the unprecedented amount of stimulus. The need for less accommodation is good news and investors need to prepare for better times. As investors focus on the Fed stepping aside, we are seeing interest rates move up and investors beginning to reduce their bond allocation. The good news for equity investors is that some money has flowed into those stocks that provide some current income and perceived safety which has helped equity prices so far this year. Outside the U.S., the global economy remains sluggish. Our focus continues to be on the U.S. as the best performing economy. Increasing supply and relatively stable demand should keep a lid on commodity prices. Stable and falling commodity prices are good news for the more established G8 economies that are users of raw materials. However, softness in commodity prices is not good for those emerging economies that are dependent on production as the cost of extraction increases, but final sale prices do not. Our growth portfolios remain focused on the U.S. market for now. We still believe that the long-term trends of a growing global middle class remain in place, so we continue to have exposure to the great global brands that are based in the U.S. Technology continues to change the competitive landscape of the world. As we assess the companies we are invested in, it is apparent that the improvements and opportunities made possible by new technology are driving growth. One area of disappointment for our growth portfolios this year has been that businesses are definitely being more cautious in making investments. This caution has resulted in new orders for capital goods taking longer to get than many – including us – expected. We are holding the positions because we expect the new orders to come in as the year progresses. Portfolio construction at investor sentiment inflection points is challenging and we are consciously laying the foundation in our clients’ portfolios for what we expect to come next. 4 Fiscal Year 2nd Quarter – Recap – end date October 31, 2013 We always overestimate the change that will occur in the next two years and underestimate the change that will occur in the next ten. Don’t let yourself be lulled into inaction. – Bill Gates We find ourselves coming back to this quote from Bill Gates because as long-term growth investors we focus on the big long-term trends in the economy and earnings leadership when building our growth portfolios. The past few years have been very challenging for investors because the news has offered many events to lead one’s focus away from the big-picture results being generated by rapid innovation within a slow recovery. Last quarter’s commentary opened with the idea that, despite dire headlines, the economy was continuing to grow. At the beginning of this recovery, we shared with our clients our opinion that a slow recovery would be consistent with historical norms. We remained overweight the consumer brands that are focused on the slightly more affluent. We still remain overweight those companies, as well as those firms that will help businesses take advantage of the many new opportunities and challenges that technology – mobile computing in particular – are creating. Many of the new names in the growth portfolio this quarter – e.g., NCR Corporation, 3D Systems Corporation and Alliance Data Systems Corporation – provide key products that will help the businesses that use their products outpace their competitors that do not. The current period of slow overall growth, rapid technical innovation and inexpensive capital for those companies that have the vision to invest in the future now is starting to distinguish the growth “haves” from the growth “have nots.” As always, we are focused on investing in those companies with a clear path for growth and the ability to maintain profit margins. In 2Q13, we were disappointed that many businesses took longer to make investments than in the past. However, many of those same companies that hurt us in the 2nd quarter delivered strong results over the summer and were among the leaders in the portfolio during the 3rd quarter. Examples include Citrix Systems, Inc., Cognizant Technology Solutions Corporation and F5 Networks, Inc., all of which delivered better than expected earnings and solid share appreciation. In fact, while Technology was the most significant drag to performance during the 2nd quarter, it contributed the most to performance in the 3rd quarter. Fiscal Year 3rd Quarter – Recap – end date January 31, 2014 Coming into 2013, few voices were heard predicting the best broad stock market gains since 1997, but that is exactly what happened.Although we were more optimistic than many investors were twelve months ago, the market still exceeded our expectations for the year. Admittedly, the market suffered from a severe case of the jitters in the 4th quarter of 2013 as the politicians in Washington temporarily shut the government down and the Fed made confusing comments about whether it would – or would not – begin the nervously anticipated “taper.” However, with the U.S. economy growing steadily and unemployment declining, investors ignored any bad news and pushed prices higher, making the 4th quarter the best performing quarter of 2013. 5 Investors’ increasing infatuation with stocks was evidenced by the fact that the largest drawdown for the S&P 500® Index in 2013 was 6%, the smallest drawdown since 1995 and well below the 30+ year average annual maximum drawdown of about 15%.1Also, any concerns that investors have been having about higher interest rates appear to have been soothed – at least for now – by the appointment of Janet Yellen as the Fed’s dovish new Chair and her indication of continued favorable interest rates by the Fed. When rates eventually do rise, if the Fed manages to maintain an orderly and gradual increase, the stock market should be able to handle it. Of course, if the economy begins to heat up unexpectedly, the Fed may have to abruptly change direction. In that case, all bets are off. Stock prices increased much more rapidly than earnings did this past year, resulting in a multiple expansion. Nevertheless, stock valuations – as measured by Price to Earnings – are not high by historic measures. Furthermore, evidence suggests that there are several trillion(!) dollars of excess cash sitting on the sidelines in the U.S. and this is cash that may flow into equities, especially if bond returns remain anemic. So while we do not expect a repeat of 2013’s performance in the stock market, all this bodes well for decent equity returns in 2014. We must point out that the market is overdue for a 5%-to -10% pullback so some sort of correction in the next quarter or two would not be surprising. In fact, we would welcome it as it would reduce some frothiness in the market. To paraphrase an old advertising slogan, “It would be the pause that refreshes.” However, assuming the economy and earnings continue to grow, the impact of such a pullback will likely be short-lived. The earning results for companies in 2013 demonstrated that investment and innovation are important and many companies will need to spend in order to “catch up” to their peers and remain competitive. Fiscal Year 4th Quarter – Recap – end date April 30, 2014 Last quarter, we wrote: We must point out that the market is overdue for a 5% - to -10% pullback so some sort of correction in the next quarter or two would not be surprising. The markets did, in fact pullback in late-January and early-February, but it was a relatively mild 5.8% pullback (S&P 500® Index) from which the markets quickly regained. In fact, for much of the first quarter, good economic numbers were followed by earnings that, for the most part, exceed expectations and resulted in generally positive market sentiment. However, as the quarter evolved, unprecedented bad weather across the country resulted in some lowered short-term expectations from companies and softer economic numbers, leading to fears that the economy was rolling over and that equity markets had peaked. Investors also needed to adjust to a new Fed Chairperson, Janet Yellen, and assess if Fed policy will change under her leadership. As the quarter came to a close, the Russian takeover of Crimea added geopolitical uncertainty to the mix. 1 Source:Informa Investment Solutions. 6 For the most part, the rhetoric and guidance from the companies we invest in became more positive this quarter. Many companies are investing in their business to take advantage of improving demand and opportunities. In fact, some of the most disappointing performance in our stocks came from companies whose management teams said that business conditions for their firms were improving to the extent that they were comfortable investing in future initiatives. These investments may lower earnings in the short-run, but will likely fuel future long-term growth. One key indicator we were concerned about over the last year had been the fact that businesses were more comfortable holding cash than investing in the future. If the economy is going to continue to improve and the jobs market is going to get better, business sentiment needs to get better. Growing capital investment by businesses is evidence to us that the economic climate is still improving. Mother Nature doled out an unusually harsh winter nationwide, causing uncertainty about the economy’s true strength. An examination of the recent data is fairly indicative that the winter slowdown was a one-time weather-related event rather than the start of an economic downturn. Some of the notable recent positive data includes: •Gross domestic product (GDP) had been revised up; •Jobless claims are at a four month low; •Two out of three confidence indicators have rebounded from the weather induced weakness; •Leading economic indicators had a sharp move up. So far, these indicate that the economy will likely be strengthening in the second half of 2014. Admittedly, it is possible to have a bear market without a recession, but we view this as a low probability event. To be sure, we do need to keep an eye on a few negative items. Some things we are watching are: •Russia’s aggressive actions in Crimea rattled the markets. •The go-go stocks are being hit - perhaps not surprising given their recent runs. •Margin debt is high. This in itself does not cause a bear market, but it does intensify the volatility in the market if investors get nervous. • Finally, ultra-short-term computer-driven high frequency trading has long been a frustration for long-term investors, but the recent headlines about the market being “rigged” have caused many short-term investors to run for cover. But this tooshall pass. On balance, we decided to stay the course during the quarter and are looking to take advantage of market weakness to add companies to the growth portfolios at reduced valuations. Some companies in the portfolio may have experienced pullbacks at the end of the quarter, but like the economic indicators, they have not broken their long-term pricing uptrends. Our team continues to see significant opportunity in investing in companies which are established and emerging leaders in their respective markets. 7 Closing comments It was a year in which investors had very short attention spans dictated by the “Risk-On” versus “Risk-Off” nature of the market. The slightest bit of negative news would trigger a Risk-Off mode and investors would dump growth names that relied on earnings growth and an improving economy in favor of high-dividend value names or cash. Any hint of good news would flip the market to a Risk-On mentality and the process would reverse itself. Furthermore, as mentioned above, there was a sharp rotation in sentiment away from Technology and Biotechnology growth names in March and the market hammered these stock prices based on unfounded concerns that the economy was stagnating. However, just a couple of short months later, consensus has now shifted to favor a pick-up in U.S. economic growth in the second half of 2014 and many of the beaten down names are bouncing back. In many ways, the risk now is underestimating the potential duration of this recovery. At this point, growth valuations do not seem unreasonable and recent data show that analysts are now becoming more optimistic about future earnings prospects. Looking ahead, we continue to see attractive opportunities in several broad areas, notably: the ever-growing influence and impact of the internet on all areas of day-to-day life; wireless connectivity and mobile computing; 3-D printing devices and their potential to profoundly alter the way things are made; and the stabilization of the prices for raw materials and the positive impact it will have on manufacturers. Certain areas of Healthcare are strengthening now that Obamacare appears to be safe from repeal. We believe a focus on companies with the ability to grow dividends and/or earnings will serve Logan Capital Large Cap Growth investors well in the coming quarters. As always, we will seek out the leaders in these areas in order to move the portfolio higher. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Please see the Schedule of Investments in this report for a complete list of fund holdings. Mutual Fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested in the securities. The Funds may purchase and sell options on securities which may be subject to greater fluctuations in value than an investment in the underlying securities. Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. The Funds may purchase securities of companies that are offered pursuant to an IPO which may fluctuate considerably, may be 8 subject to liquidity risk and could have a magnified impact on Fund performance.By investing in other mutual funds and ETFs, the Funds will bear any share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds including brokerage costs. The opinions expressed above are those of the author, are subject to change and are not guaranteed and should not be considered investment advice. DEFINITIONS The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the representedcompanies continue to reflect growth characteristics. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. P/E is a price to earnings valuation ratio of a company’s current share price compared to its per-share earnings. 9 Comparison of the change in value of a $10,000 investment in the Logan Capital Large Cap Growth Fund – Investor Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2014: 1 Year (6/28/12) Logan Capital Large Cap Growth Fund – Investor Class (No Load) 20.28% 18.40% Russell 1000 Growth Total Return 20.66% 22.45% Total Annual Fund Operating Expenses:1.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 10 Comparison of the change in value of a $500,000 investment in the Logan Capital Large Cap Growth Fund – Institutional Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2014: 1 Year (6/28/12) Logan Capital Large Cap Growth Fund – Institutional Class (No Load) 20.47% 18.73% Russell 1000 Growth Total Return 20.66% 22.45% Total Annual Fund Operating Expenses:1.25% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 11 SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2014 (Unaudited) Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 12 SCHEDULE OF INVESTMENTS at April 30, 2014 COMMON STOCKS – 99.6% Shares Value Consumer Discretionary – 23.9% Amazon.com, Inc. (a) $ BorgWarner, Inc. Home Depot, Inc. Netflix, Inc. (a) Polaris Industries, Inc. Priceline.com, Inc. (a) Starbucks Corp. Tiffany & Co. TripAdvisor, Inc. (a) Wynn Resorts Ltd. Consumer Staples – 4.3% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 1.4% Halliburton Co. Financials – 1.7% CBRE Group, Inc. (a) Health Care – 11.1% Agilent Technologies, Inc. AmerisourceBergen Corp. Celgene Corp. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. PLC (c) Waters Corp. (a) Industrials – 16.5% Cummins, Inc. Deere & Co. Flowserve Corp. Jacobs Engineering Group, Inc. (a) Middleby Corp. (a) The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2014 COMMON STOCKS – 99.6% Shares Value Industrials – 16.5% (Continued) Precision Castparts Corp. $ Stericycle, Inc. (a) Information Technology – 36.7% Alliance Data Systems Corp. (a) Amphenol Corp. Apple, Inc. Avago Technologies Ltd. Citrix Systems, Inc. (a) Cognizant Technology Solutions – Class A (a) F5 Networks, Inc. (a) Fleetcor Technologies, Inc. (a) Google, Inc. (a) Google, Inc. – Class A (a) Intuit, Inc. Mastercard, Inc. NCR Corp. (a) NetApp, Inc. NXP Semiconductors NV (a)(c) Oracle Corp. Qualcomm, Inc. 3D Systems Corp. (a) Trimble Navigation Ltd. (a) Materials – 4.0% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $13,789,648) The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2014 SHORT-TERM INVESTMENTS – 0.8% Shares Value MONEY MARKET FUNDS – 0.8% Fidelity Government Portfolio – Class I, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $136,055) TOTAL INVESTMENTS (Cost $13,925,703) – 100.4% Liabilities in Excess of Other Assets – (0.4)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of April 30, 2014. (c) U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF ASSETS AND LIABILITIES at April 30, 2014 Assets: Investments, at value (cost of $13,925,703) $ Receivables: Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Administration fee Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on: Investments Net assets $ Investor Class: Net assets applicable to outstanding Investor Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ Institutional Class: Net assets applicable to outstanding Institutional Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 16 STATEMENT OF OPERATIONS For the Year Ended April 30, 2014 Investment income: Dividends (net of foreign taxes withheld of $0) $ Interest 22 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Distribution fees – Institutional Class — Service fees (Note 7) Service fees – Investor Class Service fees – Institutional Class Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) Net expenses Net investment loss ) Realized and unrealized gain (loss) on investments: Net realized gain on transactions from: Investments Net change in unrealized gain on: Investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 17 STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended April 30, 2014 April 30, 2013* Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Redemption fees retained Investor class shares — Institutional class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ $ Accumulated net investment loss $ ) $ ) Changes in Shares Outstanding: Shares sold Investor class shares Institutional class shares Shares redeemed Investor class shares ) (3 ) Institutional class shares — — Net increase in shares outstanding * The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012. The accompanying notes are an integral part of these financial statements. 18 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Investor Class For the June 28, 2012 Year Ended through April 30, 2014 April 30, 2013* Net Asset Value – Beginning of Period $ $ Income from Investment Operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments Total from investment operations Net Asset Value – End of Period $ $ Total Return % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ Ratio of operating expenses to average net assets: Before reimbursements % %^ After reimbursements % %^ Ratio of net investment income (loss) to average net assets: Before reimbursements )% )%^ After reimbursements )% )%^ Portfolio turnover rate 15
